DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: Claim 15 recites “a computer-readable storage medium”. Specification paragraph [00132] recites “computer storage media does not comprise signals per se. Therefore, claims 15-20 are treated as statutory type of computer readable storage medium.

Response to Arguments
In response to Interview, Applicant’s representative understood the examiner to agree that the combination cited references do not teach or suggest at least such subject matter.
Under further review and consideration. The combined cited reference would still teach or suggest the newly recited independent claims. More explanation below.

In response to claim objection. The claim objection has been withdrawn in light of claim amendment.

In response to 35 USC 103, filed 07/22/2022, Applicant argues that the combination of Schmidt-Falah-Levy-Barr fails to teach “receiving a unique identifier associated with a digital document that is encoded in an enhanced file format, at least a portion of the digital document depicting a subject”. 
Schmidt teaches “receiving a unique identifier associated with a digital document”. Schmidt discloses “a document that includes a unique identifier such as a hash value [0005].” Schmidt shows unique identifier with the document.
Furthermore Schmidt teaches “at least a portion of the digital document depicting a subject”. Schmidt discloses “The digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036].” Schmidt shows extracting text or image from the document, this is acting as portion of the digital document depicting a subject. 
Barr teaches “a digital document that is encoded in an enhanced file format”. Barr discloses “electronically stored documents may exhibit any of a number of known formats [Col 3 lines 31-41]”. Barr shows that that document is encoded in a file format. Applicant do not address how the file format is enhanced.

In response to  35 USC 103, filed 07/22/2022, Applicant argues that the combination of Schmidt-Falah-Levy-Barr fails to teach “wherein the provenance chain employs the distributed ledger to generate an edit history of at least the portion of the digital document depicting the subject that includes the one or more edits applied to the portion of the document depicting the subject in the first state of the digital document”. 
Levy teaches “track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. the chain of custody for each document 1206 may be formed of a record, or a number of records, in the ledger 1212 that includes contextual information such as a document owner, author or the like, along with one or more homologous identifiers such as fuzzy hashes or the like that permit identification of piecewise sets of identical bits (in an identical order) within the documents. Cryptographic hashing which will typically yield a completely different hash when a single bit of a file is changed [0140]. Valuate changes to files and the like in the context of other field information [0143] The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file. The chain of custody information may also or instead include at least one item that is cryptographically signed for authentication using a certificate [0145]. receiving a modification to the file. This may, for example, include a user edit, a system edit, or any other revision from any other entity or user within the enterprise network. This may include changes by an original author of a file, or modifications by a user different than the author of the file, or any combination of these [0150]”. Levy shows tracking the provenance chain (chain of custody) in blockchain. The leger contains contextual information of the document owner, validate changes to the files in the context of other filed information. That the change to original author of a file, is acting as edits applied to the portion of the document depicting the subject of the document. 

In response to  35 USC 103, filed 07/22/2022, Applicant argues that the combination of Schmidt-Falah-Levy-Barr fails to teach “the one or more edits applied to the portion of the document depicting the subject in the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction”. 
Falah teaches “the one or more edits applied to the portion of the document depicting the subject in the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction”. Falah discloses “the algorithm uses the document data to calculate the hash value, any changes to the document result in a different hash value hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]”. Falah shows any changes to  the document, meaning that one or more edits applied to the portion of the document depicting the subject. If there is a difference between the two hash values, the document has been edited. 

In response to  35 USC 103, filed 07/22/2022, Applicant argues that the combination of Schmidt-Falah-Levy-Barr fails to teach “the edit history being encoded in the enhanced file format that encodes the document”. 
Barr teaches “the edit history being encoded in the enhanced file format that encodes the document”. Barr discloses “electronically stored documents may exhibit any of a number of known formats [Col 3 lines 31-41]. Electronically stored document that contains the revision history [Col 9 lines 11-21]. Providing a user with the ability to view a revision history of the electronically stored document while viewing the electronically stored document [Claim 1]”. Barr shows encoding the edit and document in a known format.

The dependent claims 2-7, 9-14, 16-20 fall together accordingly as they do not cure the deficiencies of the independent claims 1, 8, and 15.

Specification
The abstract of the disclosure is objected to because of abstracts word range limits greater than 150.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The use of the term “Bluetooth” in paragraph [0061], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites “receiving a unique identifier associated with a digital document that is encoded in an enhanced file format, at least a portion of the digital document depicting a subject”. Unclear if computing device is receiving a unique identifier along with at least a portion of the digital document or if the computing device is receiving two separate information. Would appear to be a grammatical error. For the purpose of examination it is recommended that the claim clarify what is clearly being received. 
Claims 2-6 fall together accordingly as they do not cure the deficiencies of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889, hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah, Levy et al. (US 20190319987, hereinafter Levy), and in further view of Barr et al. (US 8856640, hereinafter Barr).

Re. claim 1, Schmidt discloses a non-transitory computer-readable storage medium having instructions stored thereon for providing analytics services for a distributed ledger (Schmidt discloses computer readable storage media including instructions to be carried out [0009]), which, when executed by a processor of a computing device cause the computing device to perform actions comprising (central processing unit executing instructions [0127]): receiving a unique identifier associated with a digital document (a document that includes a unique identifier such as a hash value [0005]), at least a portion of the digital document depicting a subject (The digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]); 
determining, based on the received unique identifier, that the distributed ledger includes a first digitally-signed transaction corresponding to a first state of the digital document and a second digitally-signed transaction corresponding to a second state of the digital document that includes one or more edits applied to the portion of the document depicting the subject in the first state of the digital document (document transaction in a blockchain [0005]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. The hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]. The digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]).
wherein each of the digitally-signed first and second transaction include a first fingerprint corresponding to a subsequent state of the digital document and a second fingerprint corresponding to a prior state of the digital document (a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Although Schmidt discloses fingerprints corresponding to the transaction, Schmidt do not explicitly teach but Falah teaches generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document (Falah teaches provenance of digital documentation Hash value associated with the digital documentation. Verify the previous entry of the chain [0005]. Blockchain with records, contains hash value that is derived from a previous record. Trace the provenance of a document [0023]); 
and the one or more edits applied to the portion of the document depicting the subject in the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction (the algorithm uses the document data to calculate the hash value, any changes to the document result in a different hash value hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schmidt to include generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document; and the one or more edits applied to the portion of the document depicting the subject in the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly teach but Levy teaches wherein the provenance chain employs the distributed ledger to generate an edit history of at least the portion of the digital document that includes the one or more edits applied to the portion of the document depicting the subject in the first state of the digital document (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. the chain of custody for each document 1206 may be formed of a record, or a number of records, in the ledger 1212 that includes contextual information such as a document owner, author or the like, along with one or more homologous identifiers such as fuzzy hashes or the like that permit identification of piecewise sets of identical bits (in an identical order) within the documents. Cryptographic hashing which will typically yield a completely different hash when a single bit of a file is changed [0140]. Valuate changes to files and the like in the context of other field information [0143] The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file. The chain of custody information may also or instead include at least one item that is cryptographically signed for authentication using a certificate [0145]. receiving a modification to the file. This may, for example, include a user edit, a system edit, or any other revision from any other entity or user within the enterprise network. This may include changes by an original author of a file, or modifications by a user different than the author of the file, or any combination of these [0150]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to generate an edit history of at least the portion of the digital document that includes the one or more edits applied to the portion of the document depicting the subject in the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).
Although the combination of Schmidt-Falah-Levy would teach the edit history of the digital document in the ledger, the combination of Schmidt-Falah-Levy do not explicitly teach but Barr teaches a digital document that is encoded in an enhanced file format (Barr teaches electronically stored documents may exhibit any of a number of known formats [Col 3 lines 31-41]); the edit history being encoded in the enhanced file format that encodes the document (Barr teaches electronically stored document that contains the revision history [Col 9 lines 11-21]. Providing a user with the ability to view a revision history of the electronically stored document while viewing the electronically stored document [Claim 1] ).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include a digital document that is encoded in an enhanced file format; the edit history being encoded in the enhanced file format that encodes the document as disclosed by Barr. One of ordinary skill in art would have been motivated for the purpose of reviewers can quickly and effectively assess a present status of the electronically stored document (Barr [Col 9 lines 11-21]).

Re. claim 2, the combination of Schmidt-Falah-Levy-Barr teach the non-transitory computer-readable storage medium of claim 1, wherein the digital document is an image (Schmidt discloses an image of the document [0036]), the first fingerprint of the document includes a first tamper resistant image hash value of at least the portion of the document in the first state, and the second fingerprint of the document includes a second tamper resistant image hash value of at least the portion of the document in the second state (the digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. the transaction history of the digital document 224 can be obtained by generating the hash value for the digital document and searching a blockchain 252 in which the transactions were recorded. Or, the information can be retrieved using a stored hash value, even if the digital document is no longer stored by the first office 212 [0048]. If the digital document 208 is subsequently changed, the hash value of the changed document will be different than the hash value of the original document, and so any entries for the modified document in the blockchain 252 will not normally be accessible to the first office 212 [0051-0051]).

Re. claim 4, the combination of Schmidt-Falah-Levy-Barr teach the non-transitory computer-readable storage medium of claim 1, wherein the edit history of the digital document corresponds to a version history of the digital document (Schmidt discloses transaction history of a digital document [0007]).

Re. claim 15, Schmidt discloses a system comprising: a processor device comprising (Schmidt discloses central processing unit executing instructions [0127]); and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the process device, perform actions comprising (Schmidt discloses computer readable storage media including instructions to be carried out [0009]): determining, based on a received unique identifier (a document that includes a unique identifier such as a hash value [0005]), that a distributed ledger includes a first digitally-signed transaction corresponding to a first state of the digital document and a second digitally-signed transaction corresponding to a second state of the digital document that includes one or more edits applied to a subject depicted in a portion of the digital document in the first state of the digital document, wherein each of a plurality of digitally-signed transactions, which included the first and second transactions, is stored on the distributed ledger and includes the unique identifier (Document transaction in a blockchain [0005]. The digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. the transaction history of the digital document 224 can be obtained by generating the hash value for the digital document and searching a blockchain 252 in which the transactions were recorded. Or, the information can be retrieved using a stored hash value, even if the digital document is no longer stored by the first office 212 [0048]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. the hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]); a first fingerprint of the digital document generated at a first time of a subsequent state, and a second fingerprint of the digital document generated at a second time of a previous state (a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Although Schmidt discloses fingerprints corresponding to the transaction, Schmidt do not explicitly teach but Falah teaches generating a provenance chain of the digital document including the first transaction and the second transaction based on a determination that each of the first of at least one fingerprint of the first transaction and second fingerprint of the second transaction corresponds to the first state of the digital document and the first fingerprint of the second transactions corresponds to the second state of the digital documents (Falah teaches provenance of digital documentation Hash value associated with the digital documentation. Verify the previous entry of the chain [0005]. Blockchain with records, contains hash value that is derived from a previous record. Trace the provenance of a document [0023]); 
and the one or more edits applied to the subject depicted in the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction (the algorithm uses the document data to calculate the hash value, any changes to the document result in a different hash value hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schmidt to include generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document; and the one or more edits applied to the subject depicted in the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly disclose but Levy discloses wherein the provenance chain employs the distributed ledger to generate an edit history of at least the portion of the digital document that includes the one or more edits applied to the subject depicted in the first state of the digital document (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. the chain of custody for each document 1206 may be formed of a record, or a number of records, in the ledger 1212 that includes contextual information such as a document owner, author or the like, along with one or more homologous identifiers such as fuzzy hashes or the like that permit identification of piecewise sets of identical bits (in an identical order) within the documents. Cryptographic hashing which will typically yield a completely different hash when a single bit of a file is changed [0140]. Valuate changes to files and the like in the context of other field information [0143] The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file. The chain of custody information may also or instead include at least one item that is cryptographically signed for authentication using a certificate [0145]. receiving a modification to the file. This may, for example, include a user edit, a system edit, or any other revision from any other entity or user within the enterprise network. This may include changes by an original author of a file, or modifications by a user different than the author of the file, or any combination of these [0150]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).
Although the combination of Schmidt-Falah-Levy would teach the edit history of the digital document in the ledger, the combination of Schmidt-Falah-Levy do not explicitly teach but Barr teaches a digital document that is encoded in an enhanced file format (Barr teaches electronically stored documents may exhibit any of a number of known formats [Col 3 lines 31-41]); the edit history being encoded in the enhanced file format that encodes the document (Barr teaches electronically stored document that contains the revision history [Col 9 lines 11-21]. Providing a user with the ability to view a revision history of the electronically stored document while viewing the electronically stored document [Claim 1] ).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include a digital document that is encoded in an enhanced file format; the edit history being encoded in the enhanced file format that encodes the document as disclosed by Barr. One of ordinary skill in art would have been motivated for the purpose of reviewers can quickly and effectively assess a present status of the electronically stored document (Barr [Col 9 lines 11-21]).

Re. claim 16, the combination of Schmidt-Falah-Levy-Barr teach the system of claim 15, Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly teach but Levy teaches wherein the actions further comprise: generating a chain of title associated with the digital document based on an extracted document ownership history further included in each transaction of the plurality of digitally-signed transactions (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file [0145]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to encode an edit history of the digital document that includes the one or more edits applied to the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).

Re. claim 18, the combination of Schmidt-Falah-Levy-Barr teach the system of claim 15, wherein the actions further comprise: at least one of the first and second fingerprints of the digital document to at least one of another first fingerprint and another second fingerprint of a different digital document to determine that at least the portion of the digital document corresponds to at least another portion of the different digital document (Schmidt discloses Blocks typically include a Merkle root (a hash value of all of the transactions in the block) in their header, with the body of the block containing the underlying transaction data (in a Merkle tree) [0027]. The hash value 132 can be, or can be part of, a digital signature for the digital document [0037]. if the digital document 208 is subsequently changed, the hash value of the changed document will be different than the hash value of the original document, and so any entries for the modified document in the blockchain 252 will not normally be accessible to the first office [0050]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. the transaction history of the digital document 224 can be obtained by generating the hash value for the digital document and searching a blockchain 252 in which the transactions were recorded. Or, the information can be retrieved using a stored hash value, even if the digital document is no longer stored by the first office 212 [0048]. If the digital document 208 is subsequently changed, the hash value of the changed document will be different than the hash value of the original document, and so any entries for the modified document in the blockchain 252 will not normally be accessible to the first office 212 [0051-0051]).

Re. claim 20, the combination of Schmidt-Falah-Levy-Barr teach system of claim 15, wherein the generated provenance chain includes at least a portion of the plurality of digitally- signed transactions corresponding to states of the digital document, each digitally- signed transaction of the portion of the plurality of digitally-signed transactions being connected to at least one other digitally-signed transaction of the plurality of the digital-signed transactions based on a second fingerprint of the digitally-signed transaction corresponding to a first fingerprint of another digitally-signed transaction (Schmidt teaches document transaction in a blockchain [0005]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. the hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]).

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah),  Levy et al. (US 20190319987 hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), and in further view of Dixon et al. (US 9324014, hereinafter Dixon).

Re. claim 3, the combination of Schmidt-Falah-Levy-Barr teach the non-transitory computer-readable storage medium of claim 2, Although the combination of Schmidt-Falah-Levy-Barr would teach image hash values, the combination of Schmidt-Falah-Levy-Barr do not explicitly teach but Dixon teaches wherein the first and the second tamper resistant image hash values are perceptual hash values corresponding to the subject that is depicted in the portion of the image (Dixon teaches the application module 168 can implement one or more different perceptual hash function generation techniques to define the hash value or hash string of the received digital image. The application module 168 (in the enterprise server 160) can compare the hash value of the digital image to the hash values of known assets associated with the user account that are stored in the database operably coupled to the application module 168 . compare the hash values generated of the received (digital) image to the stored hash values of known assets [Col 16 lines 44-64]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy-Barr to include wherein the first and the second tamper resistant image hash values are perceptual hash values corresponding to the subject that is depicted in the portion of the image as disclosed by Dixon. One of ordinary skill in art would have been motivated for the purpose of preventing re-generate the digital image back from its given hash value, and it may not be feasible to find two different digital images with the same hash value (Dixon [Col 9 lines 5-22]).

Claims 5, 8-9, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah),  Levy et al. (US 20190319987 hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), and in further view of Zinder (US 20170005804).

Re. claim 5, the combination of Schmidt-Falah-Levy-Barr teach the one or more computer-readable storage media of claim 1, the combination of Schmidt-Falah-Levy-Barr do not explicitly disclose but Zinder discloses wherein the actions further comprise: generating a visualization of the generated provenance chain; and providing the visualization of the generated provenance chain to a client device from which the unique identifier was received (Zinder teaches provenance and chain of custody information is provided via the blockchain and blockchain transactions are individually associated with corresponding records that are stored in a separate computer system [0147]. Participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of the combination of Schmidt-Falah-Levy-Barr to include generating a visualization of the generated provenance chain; and providing the visualization of the generated provenance chain to a client device from which the unique identifier was received as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Re. claim 8, Schmidt discloses a computer-implemented method for providing analytics services for a distributed ledger, comprising: receiving, by a computing device, a unique identifier associated with a digital document from a remote computing device (Schmidt discloses a document that includes a unique identifier such as a hash value [abstract]), depicts a subject in a portion of the digital document (The digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]); 
based on the received unique identifier, determining, by the computing device, that the distributed ledger includes a first transaction corresponding to a first state of the digital document and a second transaction corresponding to a second state of the digital document that includes one or more edits applied to the portion of the digital document associated with the first state of the digital document, wherein each of the first and second transactions includes the unique identifier (document transaction in a blockchain [0005]. The digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. the transaction history of the digital document 224 can be obtained by generating the hash value for the digital document and searching a blockchain 252 in which the transactions were recorded. Or, the information can be retrieved using a stored hash value, even if the digital document is no longer stored by the first office 212 [0048]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]. the hash value 270 of the digital document 208 (which normally should be the same hash value as a hash value generated when the digital document was entered [0052]);
a first fingerprint of the digital document generated at a first time of a subsequent state, and a second fingerprint of the digital document generated at a second time of a previous state (a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Although Schmidt discloses fingerprints corresponding to the transaction, Schmidt do not explicitly teach but Falah teaches generating, by the computing device, a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second state of the digital document (Falah teaches provenance of digital documentation Hash value associated with the digital documentation. Verify the previous entry of the chain [0005]. Blockchain with records, contains hash value that is derived from a previous record. Trace the provenance of a document [0023]); 
and the one or more edits applied to the portion of the digital document associated with the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction (the algorithm uses the document data to calculate the hash value, any changes to the document result in a different hash value hash value can then be compared to the original hash value. Difference between the two hash values, the document data has been altered [0021]. The hash value may be used in the future to validate the contents of this previous record [0023]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Schmidt to include generating a provenance chain of the digital document including the first transaction followed by the second transaction based on a determination that each of the second fingerprint of the second transaction and the first fingerprint of the first transaction corresponds to the first state of the digital document and the first fingerprint of the second transaction corresponds to the second version of the digital document; and the one or more edits applied to the portion of the digital document associated with the first state of the document are indicated by a difference between the first and second fingerprints of the second transaction as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
Although Schmidt-Falah teaches the blockchain and provenance, Schmidt-Falah do not explicitly teach but Levy teaches wherein the provenance chain employs the distributed ledger to generate an edit history associated with the portion of the digital document that includes the one or more edits applied to the portion of the digital document with the first state of the digital document (Levy teaches track a chain of custody over a sequence of changes in content, ownership, and file properties [0138]. the chain of custody for each document 1206 may be formed of a record, or a number of records, in the ledger 1212 that includes contextual information such as a document owner, author or the like, along with one or more homologous identifiers such as fuzzy hashes or the like that permit identification of piecewise sets of identical bits (in an identical order) within the documents. Cryptographic hashing which will typically yield a completely different hash when a single bit of a file is changed [0140]. Valuate changes to files and the like in the context of other field information [0143] The chain of custody information stored in the ledger may be any information necessary or useful for tracking change to file custody and file contents. The chain of custody information may include an author and one or more users associated with a number of versions of a file. The chain of custody information may also or instead include at least one item that is cryptographically signed for authentication using a certificate [0145]. Receiving a modification to the file. This may, for example, include a user edit, a system edit, or any other revision from any other entity or user within the enterprise network. This may include changes by an original author of a file, or modifications by a user different than the author of the file, or any combination of these [0150]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Schmidt-Falah to include wherein the provenance chain employs the distributed ledger to generate an edit history associated with the portion of the digital document that includes the one or more edits applied to the portion of the digital document with the first state of the digital document as disclosed by Levy. One of ordinary skill in art would have been motivated for the purpose of checking the documents to see if the prior version of the document exist, improves security by evaluating the trustworthy of the document (Levy [0138] [0144]).
Although the combination of Schmidt-Falah-Levy would teach the edit history of the digital document in the ledger, the combination of Schmidt-Falah-Levy do not explicitly teach but Barr teaches a digital document that is encoded in an enhanced file format (Barr teaches electronically stored documents may exhibit any of a number of known formats [Col 3 lines 31-41]); the edit history being encoded in the enhanced file format that encodes the document (Barr teaches electronically stored document that contains the revision history [Col 9 lines 11-21]. Providing a user with the ability to view a revision history of the electronically stored document while viewing the electronically stored document [Claim 1] ).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include a digital document that is encoded in an enhanced file format; the edit history being encoded in the enhanced file format that encodes the document as disclosed by Barr. One of ordinary skill in art would have been motivated for the purpose of reviewers can quickly and effectively assess a present status of the electronically stored document (Barr [Col 9 lines 11-21]).
Although the combination of Schmidt-Falah-Levy-Barr discloses provenance chain, the combination of Schmidt-Falah-Levy-Barr do not explicitly teach but Zinder teaches generating, by the computing device, a visualization of the generated provenance chain (Zinder teaches participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Schmidt-Falah-Levy to include generating a visualization of the generated provenance chain; and providing the visualization of the generated provenance chain to a client device from which the unique identifier was received as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Re. claim 9, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the computer-implemented method of claim 8, wherein the digital document is an image (Schmidt teaches image of the document [0036]), the first fingerprint of the document includes a first tamper resistant image hash value of at least a portion of the image in the revised state, and the second fingerprint of the document includes a second tamper resistant image hash value of at least the portion of the image in the previous state (Schmidt teaches the digitizer service 120 can be used to produce a digital representation of a physical document, such as for generating or receiving an image of the document, and optionally performing, or causing to be performed, various processing steps, such as applying optical character recognition to the image or extracting text or images of the document, such as text or images corresponding to a particular document template associated with the document [0036]. At least a portion of subsequent actions with the digital document 124 will also be recorded in the blockchain 116 [0039]. the transaction history of the digital document 224 can be obtained by generating the hash value for the digital document and searching a blockchain 252 in which the transactions were recorded. Or, the information can be retrieved using a stored hash value, even if the digital document is no longer stored by the first office 212 [0048]. If the digital document 208 is subsequently changed, the hash value of the changed document will be different than the hash value of the original document, and so any entries for the modified document in the blockchain 252 will not normally be accessible to the first office 212 [0051-0051]).

Re. claim 11, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the computer-implemented method of claim 8, wherein the edit history of the digital document corresponds to a version history of the digital document (Schmidt discloses transaction history of a digital document [0007]).

Re. claim 12, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the computer-implemented method of claim 8, wherein the first fingerprint of the first document was generated by a document editing application and communicated to a distributed ledger network configured to maintain the distributed ledger (Schmidt discloses Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]. A collection of nodes 476 that maintain the blockchain can form an abstraction of the blockchain [0050]. Each transaction discloses a hash value and complete transition history. The blockchain can be queried for transactions associated with the original hash value and the hash value of the modified digital document [0051]).

Re. claim 13, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the computer-implemented method of claim 8, Schmidt-Falah-Levy-Barr do not explicitly teach but Zinder teaches further comprising providing, by the computing device, the generated visualization to the remote computing device as a response to the received unique identifier (Zinder teaches provenance and chain of custody information is provided via the blockchain and blockchain transactions are individually associated with corresponding records that are stored in a separate computer system [0147]. Participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Schmidt-Falah-Levy-Barr to include the generated visualization to the remote computing device as a response to the received unique identifier as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Re. claim 19, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the system of claim 15, the combination of Schmidt-Falah-Levy-Barr do not explicitly teach but Zinder teaches wherein the analytics means further provides, to a computing device from which the unique identifier was received, a generated visual representation of the generated provenance chain (Zinder teaches provenance and chain of custody information is provided via the blockchain and blockchain transactions are individually associated with corresponding records that are stored in a separate computer system [0147]. Participants to visualize the provenance and chain of custody information [0148]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy-Barr to include wherein the analytics means further provides, to a computing device from which the unique identifier was received, a generated visual representation of the generated provenance chain as disclosed by Zinder. One of ordinary skill in art would have been motivated for the purpose of viewing creation and/or modification history of a component (Zinder [0018]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889, hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), and in further view of O’Brien et al. (US 20180294957, hereinafter O’Brien).

Re. claim 6, the combination of Schmidt-Falah-Levy-Barr teach the non-transitory computer-readable storage medium of claim 1, each digitally-signed transaction being connected to at least one other digitally-signed transaction based on the second fingerprint of the digitally-signed transaction corresponding to the first fingerprint of another digitally-signed transaction (Schmidt discloses Blocks typically include a Merkle root (a hash value of all of the transactions in the block) in their header, with the body of the block containing the underlying transaction data (in a Merkle tree) [0027]. The hash value 132 can be, or can be part of, a digital signature for the digital document [0037]).
Although Schmidt discloses Merkle root, Schmidt do not explicitly teach but O’Brien teaches wherein generating the provenance chain of the digital document includes forming a transactional tree that includes a plurality of digitally-signed transactions corresponding to a plurality of states of the digital document (O’Brien teaches a blockchain comprising hash tree. Which each block is added in the chain that contains a hash of the previous block. The block contains the chain of ownership, a plurality of ownership records [0027]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy-Barr to include wherein generating the provenance chain of the digital document includes forming a transactional tree that includes a plurality of digitally-signed transactions corresponding to a plurality of states of the digital document as disclosed by O’Brien. One of ordinary skill in art would have been motivated for the purpose of preventing stolen work, resisting tampering (O’Brien [0002] [0028]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), and in further view of Chen et al. (US 20180374173 hereinafter Chen).

Re. claim 7, the combination of Schmidt-Falah-Levy-Barr teaches the one or more computer-readable storage media of claim 1, Although the combination of Schmidt-Falah-Levy-Barr discloses a state of plurality of states that includes the first and second states of the digital document, the combination of Schmidt-Falah-Levy-Barr do not explicitly teach but Chen teaches wherein each transaction is digitally-signed with a private key of a user associated with the a state of plurality of states that includes the first and second states of the digital document, the digitally-signed transaction being employable to determine the user associated with the each of the plurality of state (Chen teaches The owner of the copyright may have a plurality of addresses [0063]. A copyright management transaction may include a plurality of assets, where each asset has an index. In this way, an asset in a copyright transaction may be located according to an index [0069]. The copyright transaction may include a version number of the transaction, a transaction type, and input content and output content, where the version number indicates version information of the transaction. Because the copyright transaction is copyright transfer, and there is no copyright input source, a transaction ID of a copyright management transaction currently carrying an asset, an index of the asset in the transaction, and a private key signature of a current owner of the asset in the input content are all null. The output content is an address of the owner of the copyright, and the asset is a copyright asset [0173]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy-Barr to include wherein each transaction is digitally-signed with a private key of a user associated with the a state of plurality of states that includes the first and second states of the digital document, the digitally-signed transaction being employable to determine the user associated with the each of the plurality of state as disclosed by Chen. One of ordinary skill in art would have been motivated for the purpose of validating the user (Chen [11-12]).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah),  Levy et al. (US 20190319987 hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), Zinder (US 20170005804), and in further view of Dixon et al. (US 9324014, hereinafter Dixon).

Re. claim 10, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the computer-implemented method of claim 9, wherein the first and the second tamper resistant image hash values are perceptual hash values corresponding to the subject that is depicted in the portion of the digital document (Dixon teaches the application module 168 can implement one or more different perceptual hash function generation techniques to define the hash value or hash string of the received digital image. The application module 168 (in the enterprise server 160) can compare the hash value of the digital image to the hash values of known assets associated with the user account that are stored in the database operably coupled to the application module 168 . compare the hash values generated of the received (digital) image to the stored hash values of known assets [Col 16 lines 44-64]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy-Barr-Zinder to include wherein the first and the second tamper resistant image hash values are perceptual hash values corresponding to the subject that is depicted in the portion of the digital document as disclosed by Dixon. One of ordinary skill in art would have been motivated for the purpose of preventing re-generate the digital image back from its given hash value, and it may not be feasible to find two different digital images with the same hash value (Dixon [Col 9 lines 5-22]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), Zinder (US 20170005804), and in further view of Miller et al. (US 20130120369 hereinafter Miller).

Re. claim 14, the combination of Schmidt-Falah-Levy-Barr-Zinder teaches the computer-implemented method of claim 13, the combination of Schmidt-Falah-Levy-Barr-Zinder do not explicitly teach but Miller teaches further comprising: determining, by the computing device, a first contribution to the digital document that is associated with a first user; determining, by the computing device, a second contribution to the digital document that is associated with a second user; and generating, by the computing device, an indication corresponding to the determined first and the second contributions for inclusion in the generated visualization (Miller teaches users may be able to associate markings of ownership and/or contribution (whether visually displayed or not) to an entire 3D model or to one or more portions of a 3D model. To better illustrate the techniques of assigning, controlling and indicating rights of ownership and/or contribution to at least a portion of a drawing of a 3D model [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy-Barr-Zinder to determining, by the computing device, a first contribution to the digital document that is associated with a first user; determining, by the computing device, a second contribution to the digital document that is associated with a second user; and generating, by the computing device, an indication corresponding to the determined first and the second contributions for inclusion in the generated visualization as disclosed by Miller. One of ordinary skill in art would have been motivated for the purpose of viewing the creation and/or modification of a component (Miller [18, 37]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (Us 20190123889 hereinafter Schmidt), Falah et al. (US 20190272392, hereinafter Falah), Levy et al. (US 20190319987, hereinafter Levy), Barr et al. (US 8856640, hereinafter Barr), and in further view of Miller et al. (US 20130120369 hereinafter Miller).

Re. claim 17, the combination of Schmidt-Falah-Levy-Barr-Zinder teach the system of claim 15, Although Schmidt discloses each transaction of the plurality of digitally-signed transactions includes the edit history corresponding to modifications of the previous state to the subsequent state (Schmidt discloses a block chain to a prior block. Each block contains hash values (interpreted as fingerprint) [0027]. The hash values of the subsequent block depends on the content of earlier block [0029]).
Falah further teaches the transaction being digitally-signed with a private key of a user associated with the modifications (Falah teaches using a private key on the document [0005]. Private key grnating changing ownership [0022]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Schmidt to include the transaction being digitally-signed with a private key of a user associated with the modifications as disclosed by Falah. One of ordinary skill in art would have been motivated for the purpose of determining whether the document is unchanged from the original (Falah [0021]). 
The combination of Schmidt-Falah-Levy-Barr-Zinder do not explicitly teach but Miller teaches an attribution tracking component for generating, based on the included edit history and a digital signature of each transaction, a percentage of contribution for each user in a set of users for the digital document (Miller teaches users may be able to associate markings of ownership and/or contribution (whether visually displayed or not) to an entire 3D model or to one or more portions of a 3D model. To better illustrate the techniques of assigning, controlling and indicating rights of ownership and/or contribution to at least a portion of a drawing of a 3D model [0037]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the combination of Schmidt-Falah-Levy to include an attribution tracking component for generating, based on the included edit history and a digital signature of each transaction, a percentage of contribution for each user in a set of users for the digital document as disclosed by Miller. One of ordinary skill in art would have been motivated for the purpose of viewing the creation and/or modification of a component (Miller [18, 37]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mann et al. ("Blockchain Technology for Supply Chain Traceability, Transparency and Data Provenance") discloses tracking data provenance in a blockchain environment".
Ramachandran (“Using Blockchain and smart contracts for secure data provenance management”) discloses system utilizes smart contracts and open provenance model (OPM) to record immutable data trails. We show that our proposed framework can efficiently and securely capture and validate provenance data, and prevent any malicious modification to the captured data as long as majority of the participants are honest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496